DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,073,778 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding claims are broader and thus fully met.  (See chart below for correlating limitations.  Note that claim 4 of the patent is dependent upon claim 1, and therefore contains all of the limitations of claim 1.)
Outstanding claim 25
Claim 4 of the patent (including claim 1 limitations)
A heater comprising: 
A heater comprising: 

a substrate; 
a first heat generation member; 
a first heat generation member; 
a second heat generation member; 
a second heat generation member having a length in a longitudinal direction that is substantially the same as a length of the first heat generation member in the longitudinal direction; 
a third heat generation member having a length shorter than the first heat generation member and the second heat generation member in a longitudinal direction;
a third heat generation member having a length in the longitudinal direction shorter than the length of the first heat generation member and the length of the second heat generation member in the longitudinal direction; and
a fourth heat generation member having a length shorter than the third heat generation member in the longitudinal direction;
a fourth heat generation member having a length in the longitudinal direction shorter than the length of the third heat generation member in the longitudinal direction,

wherein the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member are arranged on the substrate, wherein the first heat generation member is arranged at one end of the substrate in a width direction of the substrate, wherein the second heat generation member is arranged at another end of the substrate in the width direction, to be symmetrical with the first heat generation member, -4-wherein the third heat generation member and the fourth heat generation member are arranged between the first heat generation member and the second heat generation member in the width direction of the substrate, and wherein a value of a combined resistance of the first heat generation member and the second heat generation member is smaller than a value of a resistance of the third heat generation member, and a value of a resistance of the fourth heat generation member.

A heater according to claim 1, comprising: 
a first contact to which one ends of the first heat generation member and the second heat generation member are electrically connected;
a first contact to which one end of the first heat generation member and one end of the second heat generation member is are electrically connected;
a second contact to which another ends of the first heat generation member and the second heat generation member, and one end of the third heat generation member are electrically connected;
a second contact to which another end of the first heat generation member and another end of the second heat generation member and one end of the third heat generation member are electrically connected;
a third contact to which another end of the third heat generation member and one end of the fourth heat generation member are electrically connected; and
a third contact to which another end of the third heat generation member and one end of the fourth heat generation member are electrically connected; and
a fourth contact to which another end of the fourth heat generation member is electrically connected.
a fourth contact to which another end of the fourth heat generation member is electrically connected.
Outstanding claim 27
Claim 4 of the patent (including claim 1 limitations)
A heater according to claim 25, wherein a value of a combined resistance of the first heat generation member and the second heat generation member is smaller than a value of a resistance of the third heat generation member, and a value of a resistance of the fourth heat generation member.
(see claim 1) wherein a value of a combined resistance of the first heat generation member and the second heat generation member is smaller than a value of a resistance of the third heat generation member, and a value of a resistance of the fourth heat generation member


Claims 26, 28-33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,073,778  in view of Lee (WO 2019/124664). 
Regarding outstanding claim 26, claim 4 of the patent claims the heater according to outstanding claim 25, but fails to claim wherein the third heat generation member and the 
Lee teaches a similar heater having at least four heat generation members 212 of varying sizes for at least three of the four, wherein all of the heat generation members are arranged to be symmetrical in a width direction of a substrate 211 of the heater (see Fig. 10). 
Utilizing the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 4 of the patent to include wherein the third heat generation member and the fourth heat generation member are arranged to be symmetrical in a width direction of a substrate of the heater.  One would have been motivated to make this modification in order to precisely control a temperature and to improve thermal efficiency (Lee [67]).
Regarding outstanding claim 28, claim 4 of the patent claims a heater according to outstanding claim 25, but fails to claim wherein a relationship of R1 x L1 > R2 x L2 is satisfied, where L1 is a length of the third heat generation member in the longitudinal direction, R1 is a value of a resistance of the third heat generation member, L2 is a length of the fourth heat generation member in the longitudinal direction, and R2 is a value of a resistance of the fourth heat generation member.
Lee teaches a similar heater having at least four heat generation members 212 of varying sizes for at least three of the four, wherein a relationship of R1 x L1 > R2 x L2 is satisfied, where L1 is a length of the third heat generation member 320 in the longitudinal direction, R1 is a value of a resistance of the third heat generation member, L2 is a length of the fourth heat generation member 330 in the longitudinal direction, and R2 is a value of a resistance of the fourth heat generation member (see Fig. 10 and [65]).  Heat generation members 320 and 330 have equal heating values per unit length and uniform widths in the direction L.  As such, 
Utilizing the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 4 of the patent to include wherein a relationship of R1 x L1 > R2 x L2 is satisfied, where L1 is a length of the third heat generation member in the longitudinal direction, R1 is a value of a resistance of the third heat generation member, L2 is a length of the fourth heat generation member in the longitudinal direction, and R2 is a value of a resistance of the fourth heat generation member.  One would have been motivated to make this modification in order to precisely control a temperature and to improve thermal efficiency (Lee [67]).
Regarding outstanding claim 29 as best understood, claim 4 of the patent claims a heater according to claim 25, wherein the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member are arranged on [[the]] a substrate (see claim 1 of the patent).
Claim 4 of the patent fails to claim the four heat generation members arranged on the substrate with no heat generation member other than the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat generation member being arranged on the substrate.
Lee teaches a similar heater with four heat generation members 212 and no others arranged on substrate 211 (see Fig. 6).
Utilizing the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 4 of the patent to include the limitation “with no heat generation member other than the first heat generation member, the second heat generation member, the third heat generation member and the fourth heat 
Regarding outstanding claim 30, modified claim 4 of the patent claims a heater according to outstanding claim 29, but fails to claim wherein the first heat generation member is arranged at one end of the substrate in a width direction, wherein the second heat generation member is arranged at another end of the substrate in the width direction, to be symmetrical with the first heat generation member, and wherein the third heat generation member and the fourth heat generation member are arranged between the first heat generation member and the second heat generation member in the width direction of the substrate.
Lee teaches a similar heater wherein a first heat generation member (upper 320) is arranged at one end (upper end) of the substrate in a width W direction, wherein the second heat generation member (lower 320) is arranged at another end (lower end) of the substrate in the width W direction, to be symmetrical with the first heat generation member, and wherein the third heat generation member (upper 310) and the fourth heat generation member (lower 310) are arranged between the first heat generation member and the second heat generation member in the width W direction of the substrate (Fig. 6).
Utilizing the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify claim 4 of the patent to include wherein the first heat generation member is arranged at one end of the substrate in a width direction, wherein the second heat generation member is arranged at another end of the substrate in the width direction, to be symmetrical with the first heat generation member, and wherein the third heat generation member and the fourth heat generation member are 
Regarding outstanding claims 31-33, claim 4 of the patent claims a heater according to outstanding claim 25, but fails to claim a fixing apparatus for fixing an unfixed toner image carried by a recording material, the fixing apparatus comprising: a heater according to claim 25; -3-a first rotary member heated by the heater; and a second rotary member forming a nip portion with the first rotary member (outstanding claim 31);
wherein the first rotary member is a film (outstanding claim 32); and 
wherein the heater is provided to contact an inner surface of the film, and wherein the nip portion is formed by the heater and the second rotary member via the film (outstanding claim 33).
Lee teaches a fixing apparatus 200 for fixing an unfixed toner image carried by a recording material P, the fixing apparatus comprising: a heater 210; -3-a first rotary member 220 heated by the heater; and a second rotary member 230 forming a nip portion 201 with the first rotary member (Fig. 2 [30-31]), wherein the first rotary member 220 is a film ([32]), wherein the heater is provided to contact an inner surface of the film (see Fig. 2), and wherein the nip portion is formed by the heater and the second rotary member via the film (see Fig. 2 [31]).
Utilizing the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 4 of the patent to include a fixing apparatus for fixing an unfixed toner image carried by a recording material, the fixing apparatus comprising: a heater according to claim 4; -3-a first rotary member heated by the 
Regarding outstanding claim 35, modified claim 4 of the patent claims a fixing apparatus according to outstanding claim 31 wherein the fixing apparatus fixes the unfixed toner image to the recording material, but fails to claim an image forming apparatus comprising: an image forming unit configured to form an unfixed toner image on a recording material; and a fixing apparatus according to outstanding claim 31.
Lee teaches an image forming apparatus (printer) comprising: an image forming unit 100 configured to form an unfixed toner image on a recording material P; and a fixing apparatus 200 which fixes the unfixed toner image to the recording material (Fig. 1 [15]). 
Utilizing the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify claim 4 of the patent to include an image forming apparatus comprising: an image forming unit configured to form an unfixed toner image on a recording material; and a fixing apparatus, wherein the fixing apparatus fixes the unfixed toner image to the recording material.  One would have been motivated to make this modification in order to provide for an apparatus which forms and fuses toner images onto a recording medium (Lee [15]).

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,073,778  in view of Lee (WO 2019/124664), as applied to claim 31, and further in view of Fukita et al. (US 20050036809, hereinafter “Fukita”).

Fukita teaches a similar heater 33 within a heating unit 30 which offsets the heater 33 with respect to a center of rotation of a pressing rotary member 20 (see Fig. 2) in order to control nip pressure ([0093]). 
Utilizing the teachings of Fukita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify claim 4 of the patent to include wherein at a predetermined position in the longitudinal direction, a distance from a position of a center of rotation of the second rotary member to a heat generation member having a length shortest in the longitudinal direction among other heat generation members except for the first heat generation member and the second heat generation member is shorter than a distance from the position of the center of rotation of the second rotary member to a heat generation member except for the heat generation member having the length shortest among the other heat generation members.  Offsetting the location of the heater with respect to a center of rotation of the second rotary member would yield these results.  One would have been motivated to make this modification in order to afford more latitude in the setting of a fixing apparatus regarding hot offset, making it possible to output a permanent copy of an .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the substrate" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Prior Art
The prior art made of record is cited as related art.  None of the cited references teach a heater having the specific configuration of the first through fourth electrical contacts in combination with the remaining limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852